Citation Nr: 0723127	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-17 619A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for Hailey-Hailey disease.  

2.  Entitlement to an effective date earlier than February 
21, 1986, for the grant of service connection for Hailey-
Hailey disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from March 1951 to 
September 1951, and from April 1954 to January 1957.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Huntington, West Virginia.  In that decision, the 
AMC granted service connection and assigned a 30 percent 
rating for Hailey-Hailey disease, effective March 11, 1998.  
The veteran appealed the rating assigned and the effective 
date for the grant of service connection.  In an April 2006 
statement of the case issued by the VA Regional Office (RO) 
in Cleveland, Ohio, an effective date to February 21, 1986, 
was assigned for the grant of service connection for Hailey-
Hailey disease.  

The veteran was scheduled for a May 2007 Board hearing in 
Washington, D.C., but he failed to report to the hearing.  
Following the RO's certification of the veteran's appeal to 
the Board in November 2006, the veteran submitted additional 
written argument directly to the Board.  The Board accepts 
the additional argument into the record on appeal.  In March 
2007, a Deputy Vice Chairman at the Board advanced the 
veteran's appeal on the Board's docket.  See 38 U.S.C.A. § 
7107(a)(2) (West 2002); 38 C.F.R. § 20.900 (2006).  

As the appeal with respect to the veteran's claim for a 
higher rating for his service-connected Hailey-Hailey disease 
emanates from the veteran's disagreement with the initial 30 
percent rating assigned following the grant of service 
connection, the Board has characterized the claim as a claim 
for a higher initial rating, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  




FINDINGS OF FACT

1.  Since the February 21, 1986, effective date of the grant 
of service connection, the veteran's Hailey-Hailey disease 
has been manifested by lesions/plaques, as well as chronic 
itching, burning, and weeping of the lesions; treatment has 
included the use of topical corticosteroids and therapeutic 
soaks, and the skin disease has affected approximately two 
percent of the veteran's body.  

2.  In November 1977 and April 1979 decisions, the Board 
denied the veteran's claim for service connection for 
dermatitis (skin disorder).  

3.  In a September 1979 rating decision, the RO denied the 
veteran's petition to reopen his claim for service connection 
for a skin disorder.  The veteran was notified of the denial 
of his claim and of his procedural rights the following 
month, but did not appeal the decision.  

4.  On October 1, 1984, the RO received a statement from the 
veteran which it construed as a petition to reopen the 
veteran's claim for service connection for a skin disorder.  

5.  In response to the October 1, 1984, statement, the RO 
notified the veteran by an October 15, 1984, letter that he 
needed to submit new and material evidence, and that no 
action would be taken on his claim unless he submitted such 
evidence.  In that letter, the veteran was notified of his 
procedural rights, but did not appeal.  

6.  On February 21, 1986, the RO received a VA Form 21-527 
(Income-Net Worth and Employment Statement) in which the 
veteran requested that his skin disorder be reevaluated.  

7.  New and material evidence, in the form of a private 
medical opinion, sufficient to reopen the veteran's claim for 
service connection for a skin disorder (Hailey-Hailey 
disease), was received by the RO on September 16, 1986; the 
RO ultimately granted an effective date of February 21, 1986, 
for the grant of service connection for Hailey-Hailey 
disease.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for Hailey-Hailey disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.118, Diagnostic Codes 7806, 7815 (in effect prior to 
August 30, 2002); Diagnostic Code 7815 (2006).

2.  An effective date earlier than February 21, 1986, for the 
grant of service connection for Hailey-Hailey disease is not 
warranted.  38 U.S.C.A. §§ 5108, 5110, 7104, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.156, 3.400, 
20.302, 20.1100, 20.1103, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claims on appeal 
has been accomplished.  

With regard to VA's notice requirements, in the decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim, (2) the 
evidence, if any, to be obtained by VA, and (3) the evidence, 
if any, to be provided by the claimant; and (4) VA must make 
a request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  However, 
VCAA notice is not required with respect to every issue 
raised by a claimant.  

If, for example, a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (When a 
claim for service connection has been proven, the purpose of 
section 5103(a) has been satisfied and notice under its 
provisions has been satisfied.).  The Board notes that after 
an appellant has filed a notice of disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 38 U.S.C.A. 
§§ 7105(d) and 5103A.  Id.  

Here, the veteran's claims for a higher initial rating and 
for an earlier effective date for service-connected 
compensation benefits falls squarely within the fact pattern 
above.  Thus, no additional VCAA notice was required with 
respect to the issues on appeal.  Furthermore, the Board 
finds the more detailed notice requirements set forth in 
38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
Dingess/Hartman v. Nicholson, supra.  

Here, the veteran was notified in March 2005 that his claim 
for service connection for Hailey-Hailey disease had been 
granted.  The notice included a copy of the RO's February 
2005 rating decision.  In that rating decision, the veteran 
was provided notice of the effective date for his award, 
March 11, 1998, as well as the rating criteria for skin 
disabilities.  The rating decision also informed the veteran 
of the evidence the RO considered and its reasons for 
assigning a 30 percent rating.  Following the veteran's 
notice of disagreement with the February 2005 rating 
decision, the veteran was issued a notice letter in March 
2006, which described how the RO assigned a disability rating 
and effective date, as well as the factors that were 
considered.  The veteran was again informed of the need to 
submit evidence in support of his claims, to include that 
evidence in his possession.  

Thereafter, in April 2006, the RO readjudicated the claims 
and issued the veteran a statement of the case.  In 
particular, the statement of the case notified the veteran of 
the RO's finding of an earlier effective date to February 21, 
1986, for the grant of service connection for Hailey-Hailey 
disease.  Likewise, the veteran was provided notice of the 
relevant rating criteria associated with his claims for a 
higher rating and for an earlier effective date as well as 
the reasoning behind the RO's decision.  Consequently, the 
Board finds the more detailed notice requirements set forth 
in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Identified VA and private treatment records are 
associated with the claims file, and the veteran was provided 
a VA examination in October 2004 that assessed the severity 
of his service-connected Hailey-Hailey disease.  Otherwise, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, existing records 
pertinent to the claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

A. Higher Rating for Hailey-Hailey Disease

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

During the course of this appeal, the criteria for evaluating 
skin disorders were amended by a final rule that became 
effective on August 30, 2002.  See 67 Fed. Reg. 49,590 (July 
31, 2002).  The veteran was provided notice of these changes 
in the April 2006 statement of the case, and the RO has 
evaluated the veteran's service-connected Hailey-Hailey 
disease under both the former and revised versions of the 
rating criteria for skin disorders.  The Board will apply 
both the former and revised criteria to the veteran's claim 
for a higher initial rating for Hailey-Hailey disease.  
However, the revised criteria may not be applied to any time 
period prior to the effective date of the change.  See Wanner 
v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000.  

The veteran is currently receiving a 30 percent rating for 
Hailey-Hailey disease, effective February 21, 1986.  (As will 
be further explained below, an effective date earlier than 
February 21, 1986, for the grant of service connection for 
Hailey-Hailey disease is not warranted.)  The skin disorder 
is rated under 38 C.F.R. § 4.118, Diagnostic Code 7815.  
Under the rating schedule prior to August 30, 2002, 
diagnostic code 7815 rated for pemphigus.  Pemphigus is rated 
as eczema under diagnostic code 7806, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  38 C.F.R. § 4.118, Diagnostic 
Code 7815 (effective prior to August 30, 2002).  

The provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806 
(eczema), allow for a 30 percent rating if there is exudation 
or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is assigned if there is 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestation, or if the disability is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (effective prior to Aug. 30, 2002).  A 50 percent rating 
is the highest available rating under diagnostic code 7806.  

A review of the medical evidence of record leads to a 
conclusion that the veteran does not manifest symptoms that 
would warrant a higher disability rating under the old rating 
criteria for eczema.  

A review of the evidence of record does not reveal outpatient 
treatment records or dermatological examination reports that 
show that the veteran's Hailey-Hailey disease has resulted in 
systemic or nervous manifestations.  Furthermore, while 
manifestations of the veteran's skin disease have included 
raised weeping lesions; hyperpigmented, velvety, verrucous 
lesions; plaques; and/or erythematous, macerated oozing 
patches, at no time has the veteran's Hailey-Hailey disease 
been identified as exceptionally repugnant.  At worst, the 
condition has been noted to be odorous at certain times, in 
particular during flare-ups or infections.  

Therefore, notwithstanding the veteran's complaints, the 
Board finds that the veteran's Hailey-Hailey disease does not 
more nearly approximate the criteria for a rating of 50 
percent.  Thus, the veteran's skin disorder is properly rated 
as 30 percent disabling for constant exudation or itching, 
extensive lesions, or marked disfigurement under the rating 
criteria for skin disabilities in effect prior to August 30, 
2002.  

Under the revised rating schedule, 38 C.F.R. § 4.118, 
Diagnostic Code 7815 rates for Bullous disorders which 
includes benign chronic familial pemphigus (Hailey-Hailey).  
Pursuant to the revised criteria in effect since August 30, 
2002, for Diagnostic Code 7815, a 30 percent rating is 
warranted for 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  For a 60 
percent rating, the evidence would need to show more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  See 38 
C.F.R. § 4.118, Diagnostic Code 7815 (2006).  A 60 percent 
rating is the highest available rating under diagnostic code 
7815.  

The pertinent medical evidence reflects a September 2002 
private dermatological evaluation in which the veteran was 
noted to be on Dapsone (100 milligrams (mg)) once a day and 
to use Nizoral cream with topical steroid in the areas of 
skin disease activity.  For flare-ups, the veteran was noted 
to take oral antibiotics.  Clinical evaluation revealed 
hyperpigmentation and velvety hyperkeratosis and slight 
scaling of the axillary areas, bilateral crural folds and 
medial thighs.  There were no other areas of involvement.  

During an apparent flare-up of his Hailey-Hailey disease in 
January 2003, the veteran was noted to have malodorous 
lesions.  The flare-up was noted to involve the axilla, neck 
and posterior occipital area and was described as 
erythematous macerated oozing patches.  Treatment consisted 
of Dapsone (antitubercular/antileprotic), Minocin 
(tetracycline), Atarax (antianxiety agent), and Spectazole 
(anti-infective).  The veteran was also educated on the use 
of vinegar soaks.  A September 2003 statement from a private 
dermatologist notes that the veteran was examined in August 
2003 at which time he displayed a few hyperpigmented patches 
involving the axilla, posterior neck and groin.  Several of 
the lesions were noted to be slightly eroded, but the 
eruption was under fairly good control utilizing Dapsone and 
Minocin.  The veteran was also noted to being using Atarax as 
needed for pruritis and itching, and to use special baths to 
keep the area as dry as possible.  

A report of October 2004 VA examination reflects the 
examiner's report that the veteran's skin disorder involved 
both axilla and the groin, extending to and around the 
perianal area.  The condition was noted as persistent with 
itching, burning, and weeping.  It was noted to be under 
moderate control.  The veteran's medications, which included 
the use of topical corticosteroids, were noted as Dapsone, 
Minocin, Triamcinolone cream (corticosteroid), Clobetasol 
cream (corticosteroid), Tetracycline for infection, 
Ketoconazole (i.e. Nizoral) cream (antifungal/anti-
infective), and Hydroxyzine PAM (antianxiety) for itching.  
The veteran was also noted to be utilizing Domeboro soaks to 
both the groin and to both axillae.  The veteran was not 
otherwise receiving light therapy, UVB, or PUVA.  He 
indicated that if he did not treat his Hailey-Hailey disease 
as instructed, the skin disease would flare-up.  

On clinical evaluation, there was a five inch by five inch 
area involving the axillae with hyperpigmented patches and 
elevated acantholytic lesions.  The lesions were weeping 
slightly in the axillae.  The lesions also went down into the 
veteran's groin area, down 1 1/2 inches into the thighs of both 
legs and into the complete scrotum and extended posteriorly 
between the scrotum and the buttocks in the perineum and the 
perianal area.  The examiner noted that there were 
hyperpigmented patches that were elevated two millimeters to 
three millimeters in the axillae and in the groin, with 
weeping in the groin causing some disfigurement.  The 
examiner noted that the Hailey-Hailey disease affected 
approximately two percent of the veteran's entire body.  
Otherwise, the examiner noted that the Hailey-Hailey disease 
did not affect the face or neck, there was no scarring 
alopecia or alopecia areata.  

Here, the medical evidence simply does not reflect that the 
veteran's Hailey-Hailey disease affects more than 40 percent 
of his entire body or more than 40 percent of exposed areas.  
As noted above, the VA examiner noted that the skin disease 
affected approximately two percent of the veteran's entire 
body.  Additionally, the veteran's treatment includes the use 
of topical corticosteroids, tetracycline, anti-anxiety 
agents, and therapeutic soaks.  The medical evidence does not 
otherwise demonstrate constant or near-constant systemic 
therapy (oral medications) such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  Therefore, under the revised rating criteria, the 
veteran's Hailey-Hailey disease does not more nearly 
approximate a 60 percent rating under diagnostic code 7815.  
38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7815.  

The above determination is based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that at no time has the claim under consideration 
been shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (as cited to and discussed in the 
April 2006 statement of the case).  Here, there is an absence 
of evidence of marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), or 
frequent periods of hospitalization, or evidence that a 
particular disability otherwise has rendered impractical the 
application of the regular schedular standards.  Thus, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the veteran has contended that his Hailey-
Hailey disease has precluded him from working as a brick, 
block, and stone mason or otherwise interfered with 
occupational choices.  In this regard, the veteran contends 
that the working conditions associated with a job as a mason 
cause his Hailey-Hailey disease to flare up.  

The medical evidence reflects that in January 1978, the 
veteran was reported as unemployable not due to his skin 
disease but due to a back disability.  On examination in 
February 1987, the veteran was noted to be in a wheelchair 
and could not walk because of dizzy spells, and difficulties 
moving his feet.  The examiner's diagnosis was organic brain 
syndrome with alcoholic deterioration exhibited by poor 
memory, emotional lability and mild disorientation.  The 
report of October 2004 VA examination notes that the veteran 
was in a wheelchair because it was too uncomfortable to walk.  
Here, the Board has considered the veteran's contentions but 
finds it significant that the veteran's Hailey-Hailey disease 
has only been noted as affecting approximately two percent of 
his body.  Otherwise, at no time has the veteran's Hailey-
Hailey disease been noted to markedly interfere with his 
employment.  

Furthermore, it bears emphasis that the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2006).  
Thus, based on the record before it, the Board does not find 
any medical basis that would allow for an extraschedular 
rating.  Therefore, the Board finds that, since the initial 
grant of service connection, February 21, 1986, the medical 
evidence simply does not demonstrate any unusual disability 
with respect to the service-connected Hailey-Hailey disease 
that is not contemplated by the rating schedule.  As a 
result, the Board concludes that a remand to the RO for 
referral of the rating issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

Therefore, since the initial grant of service connection, 
February 21, 1986, the Board finds the veteran's service-
connected Hailey-Hailey disease does not warrant a rating in 
excess of the 30 percent currently assigned.  38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7815 (in effect 
prior to August 30, 2002); Diagnostic Code 7815 (2006).  

B.  Earlier Effective Date 

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The veteran contends that an earlier effective date is 
warranted for his grant of service connection for Hailey-
Hailey disease because he has continually prosecuted his 
claim since separation from active service.  Furthermore, the 
veteran contends that he has been exempted from the 
appropriate effective date because he was continuously 
misdiagnosed and treated for the wrong condition.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).  

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

It is well established that the effective date for a reopened 
claim, after a final disallowance, shall be the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r).  See also 
Nelson v. Principi, 18 Vet. App. 407, 409 (2004) (once 
reopened, the effective date may not be earlier than the date 
of receipt of the application to reopen.); Lapier v. Brown, 5 
Vet. App. 215, 216-217 (1993) (an award granted on a reopened 
claim may not be made effective prior to the date of receipt 
of the reopened claim).  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  See also 38 C.F.R. § 
20.1105 (pertaining to claims filed after final appellate 
decisions).  

The Board notes that during the pendency of the veteran's 
appeal VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-52,457 (Sept. 6, 2006).  The amended regulation became 
effective October 6, 2006.  As revised, the provisions under 
the previous version of 38 C.F.R. § 3.400(q)(2), which 
concerned service department records, was removed.  The 
amended regulation reflects the provisions of former 
paragraph (q)(1)(ii), noted above, as new paragraph (q)(2).  
Otherwise, there are no substantive changes to 38 C.F.R. § 
3.400(q) that have an effect on the veteran's pending claim.

In November 1977 and April 1979 decisions, the Board denied 
the veteran's claim for service connection for dermatitis 
(skin disorder).  As the veteran did not appeal those 
decisions, and no other exception to finality applies, the 
decisions are final based on the evidence of record.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Thereafter, in a 
September 1979 rating decision, the RO denied the veteran's 
petition to reopen his claim for service connection for a 
skin disorder.  The veteran was notified of the denial of his 
claim and his procedural rights in October 1979, but did not 
appeal.  Thus, the rating decision of September 1979 is final 
based on the evidence of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.

On October 1, 1984, the RO received a statement from the 
veteran which was construed as a petition to reopen the claim 
for service connection for a skin disorder.  In response to 
the October 1, 1984, statement, the RO notified the veteran 
by an October 15, 1984, letter that he needed to submit new 
and material evidence, and that no action would be taken on 
his claim unless he submitted such evidence.  

Thereafter, on February 21, 1986, the RO received a VA Form 
21-527 (Income-Net Worth and Employment Statement) in which 
the veteran requested that his skin disorder be reevaluated.  
On March 17, 1986, the RO received medical evidence in the 
form of VA clinical records, dated from September 1984 to 
April 1986.  These records included clinical evaluations of 
the veteran's skin disorder with a diagnosis of Hailey-Hailey 
disease.  The clinical records did not otherwise establish a 
nexus between the veteran's skin disorder and his military 
service.  Thus, the clinical records are at best cumulative 
of medical evidence considered in the previous RO and Board 
decisions.  

Subsequently, new and material evidence, in the form of a 
private medical opinion, sufficient to reopen the veteran's 
claim for service connection for a skin disorder (Hailey-
Hailey disease), was received by the RO on September 16, 
1986.  The RO ultimately granted service connection for 
Hailey-Hailey disease, effective from the date of claim to 
reopen, February 21, 1986.  

In this case, the Board finds no medical evidence between the 
final September 1979 RO decision and the February 21, 1986, 
effective date assigned that would otherwise provide a basis 
for reopening the veteran's claim for service connection for 
Hailey-Hailey disease.  As noted above, the effective date 
for a reopened claim, after a final disallowance, shall be 
the date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r).  Here, notwithstanding any misdiagnosis 
of the veteran's skin disorder (which has been argued by the 
veteran as being a basis for an earlier effective date), new 
and material evidence sufficient to reopen and grant the 
benefit was received by the RO on September 16, 1986.  The RO 
has assigned an effective date from the date of claim to 
reopen.  Thus, an effective date earlier than February 21, 
1986, is not warranted.  The governing legal authority is 
clear and specific, and VA is bound by it.  

Under the circumstances, the Board must conclude that there 
is no basis to warrant an effective date earlier than 
February 21, 1986, for the grant of service connection for 
Hailey-Hailey disease, and the claim must be denied.  


ORDER

Entitlement to a rating in excess of 30 percent for Hailey-
Hailey disease is denied.  

An effective date earlier than February 21, 1986, for the 
grant of service connection for Hailey-Hailey disease is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


